William C. Hecht, Jr., J.
Petitioner seeks to review a determination made by respondent, Mutual Insurance Bating Bureau. Briefly stated, respondent determined that the premium rate of one of petitioner’s policies should be modified and recalculated on the basis of revised and corrected data. After a hearing before the Automobile Bating Committee, a recalculation was made by respondent, Mutual, in accordance with the decision of the rating committee.
It appears that at the hearing all parties were informed of their rights to appeal to the Superintendent of Insurance pursuant to subdivision 3 of section 186 of the Insurance Law. It appears that as soon as respondent insured ascertained that the rate charged was incorrect, it gave notice that it required a recheck by the respondent, Mutual.
I believe it is fair to conclude that petitioner has failed to comply with the provisions of the Insurance Law which afford petitioner the right to appeal. It has not established that it meets the jurisdictional requirements of section 1285 of the Civil Practice Act with respect to finality and exhaustion of its remedies.
Consequently, petitioner’s application is denied and the cross motion to dismiss the petition is granted. Settle order.